internal_revenue_service number release date index number -------------------------------------- ----------------------------- -------------------------------- -------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ------------- telephone number --------------------- refer reply to cc fip b5 plr-119387-07 date date legend state authority ---------------------------------------------------------------------- spf bonds ----------------------------------------- ----------------------------------- ------------------------------------------------------------------------ ---------------------------------------------- series a spf bonds ------------------------------------------------------------------------ ------------------------------------------------------------------------ -------------------------- ------------------------------------------------------------------------ ---------------------------------------------------------------------------------------- ------------------------------------------------------ ------------------------------------ ------------------ ------------------- revenue bonds equipment leases date location a dear -------------- plr-119387-07 this is in response to your request for a ruling that the series a spf bonds are not private_activity_bonds within the meaning of sec_141 of the internal_revenue_code because the private_security_or_payment_test is not satisfied facts and representations you make the following factual representations authority is a political_subdivision of state established to coordinate the development and operation of the marine shipping ports of state so as to promote the shipment of cargo and commerce through the ports state makes annual appropriations to aid authority in financing capital improvements to its port facilities the port facilities including payment of debt service on certain of authority’s bonds the source of these appropriations is the state port fund the spf within the state transportation trust fund the sttf authority imposes tolls fees rentals and other charges on all shipping lines for shipping their containerized cargo through the port facilities authority is required to initiate and further plans for development of the marine shipping ports of state in financing projects in its capital improvement plan authority issues bonds either its spf bonds or its revenue bonds or uses lease financing through its equipment leases on date authority adopted its current resolution authorizing authority’s issuance in one or more series of its spf bonds the spf bonds are payable from and secured_by the state appropriations from the spf and if amounts from the spf are insufficient the spf bonds are payable from amounts appropriated from the sttf and the general fund of state the sttf including the spf consists solely of tax revenues that are generally applicable taxes within the meaning of sec_1_141-4 of the income_tax regulations debt service on outstanding spf bonds has never been paid from any source other than the spf however authority has covenanted in the spf bond documents that so long as any spf bonds remain outstanding in the event amounts appropriated from the spf are insufficient to pay the debt service on the spf bonds it will include in its budget to the state a request for an appropriation of a sum sufficient first from legally available monies in the sttf outside of the spf and then from the general fund of state to cover the deficiency the spf bonds are not secured_by the port facilities or the operating revenue of authority this allows the financing of capital improvements without the need to increase the charges imposed by authority on the shipping lines which improves authority’s competitive position authority’s revenue bonds are secured in part by the net operating revenues the net operating revenues of the port facilities which is the gross operating revenues of the port facilities including all amounts paid_by shipping lines to authority for shipping their cargo through the port facilities net of amounts required under the bond plr-119387-07 resolution to pay operating_expenses and fund certain reserves the revenue bonds also are secured_by these certain reserves the revenue bonds are not secured_by the port facilities the equipment leases of authority are lease financing obligations issued under a resolution for the revenue bonds and secured_by a pledge of the net operating revenues and a security_interest in the financed equipment the equipment leases are subordinate as to payment and security to the revenue bonds further under the bond resolution authority is required to deposit a portion of the net operating revenues into a certain maintenance reserve prior to funding the debt service on the equipment leases authority has determined that future demand for capacity at the ports of state requires not only continuing improvements to the port facilities but also the development of new marine terminal facilities at location a the location a project to pay for a portion of the capital expenditures of the location a project authority will issue the series a spf bonds as well as additional spf bonds revenue bonds and equipment leases because private shipping lines will use the location a project to ship cargo under certain arrangements the private_business_use_test under sec_141 will be met with respect to the series a spf bonds authority represents that it reasonably expects that the portion of the net operating revenues remaining after funding the debt service on the revenue bonds and the equipment leases and the maintenance reserve the remaining net operating revenues allocable to each issue of spf bonds financing the location a project including the series a spf bonds will not exceed an amount that is percent of the debt service on such issue authority represents that it will not use any of the proceeds of the series a spf bonds directly or indirectly to make loans to persons other than governmental units within the meaning of sec_141 law section sec_103 provides generally that gross_income does not include interest on any state_or_local_bond sec_103 provides that this exclusion does not apply to any private_activity_bond unless it is a qualified_bond under sec_141 under sec_141 a bond is a private_activity_bond if either the private_business_use_test under sec_141 and the private_security_or_payment_test under sec_141 are satisfied or the private_loan_financing_test under sec_141 is satisfied sec_141 provides in part that the private_business_use_test is satisfied if more than percent of the proceeds of the issue are to be used for any private business plr-119387-07 use sec_141 provides in part that the private security or payments test is satisfied if the payment of the principal of or the interest on more than percent of the proceeds of such issue is under the terms of such issue or any underlying arrangement directly or indirectly a secured_by any interest in property used or to be used for a private_business_use or payments in respect of such property or b to be derived from payments whether or not to the issuer in respect of property or borrowed money used or to be used for a private_business_use sec_1_141-4 provides that the private_security_or_payment_test relates to the nature of the security for and the source of the payment of debt service on an issue the private payment portion of the test takes into account the payment of the debt service on the issue that is directly or indirectly to be derived from payments whether or not to the issuer or any related_party in respect of property or borrowed money used or to be used for a private_business_use the private security portion of the test takes into account the payment of the debt service on the issue that is directly or indirectly secured_by any interest in property used or to be used for a private_business_use or payments in respect of property used or to be used for a private_business_use sec_1_141-4 provides that for purposes of the private_security_or_payment_test payments taken into account as private payments and payments or property taken into account as private security are aggregated however the same payments are not taken into account as both private security and private payments sec_1_141-4 provides that the security for and payment of debt service on an issue is determined from both the terms of the bond documents and on the basis of any underlying arrangement an underlying arrangement may result from separate agreements between the parties or may be determined on the basis of all of the facts and circumstances surrounding the issuance of the bonds for example if the payment of debt service on an issue is secured_by both a pledge of the full faith and credit of a state_or_local_governmental_unit and any interest in property used or to be used in a private_business_use the issue meets the private_security_or_payment_test sec_1_141-4 provides that both direct and indirect payments made by any nongovernmental person that is treated as using proceeds of the issue are taken into account as private payments to the extent allocable to the proceeds used by that person payments are taken into account as private payments only to the extent that they are made for the period of time that proceeds are used for a private_business_use payments for a use of proceeds include payments whether or not to the issuer in respect of property financed directly or indirectly with those proceeds even if not made by a private business user payments are not made in respect of financed property if those payments are directly allocable to other_property being directly used by the person making the payment and those payments represent fair_market_value compensation_for that other use plr-119387-07 sec_1_141-4 provides that payments with respect to proceeds that are used for a private_business_use are not taken into account to the extent that the present_value of those payments exceeds the present_value of debt service on those proceeds thus if percent of the proceeds of an issue is used by a person over the measurement_period payments with respect to the property financed with those proceeds are taken into account as private payments only to the extent that the present_value of those payments does not exceed the present_value of percent of the debt service on the issue sec_1_141-4 provides that payments by a person for a use of proceeds do not include the portion of any payment that is properly allocable to the payment of ordinary and necessary expenses as defined under sec_162 directly attributable to the operation and maintenance of the financed property used by that person for this purpose general overhead and administrative expenses are not directly attributable to those operations and maintenance sec_1_141-4 provides that private payments for_the_use_of property are allocated to the source or different sources of funding of property the allocation to the source or different sources of funding is based on all of the facts and circumstances including whether an allocation is consistent with the purposes of sec_141 in general a private payment for_the_use_of property is allocated to a source of funding based upon the nexus between the payment and both the financed property and the source of funding for this purpose different sources of funding may include different tax-exempt issues taxable issues and amounts that are not derived from a borrowing such as revenues of an issuer equity sec_1_141-4 provides that for purposes of the private_security_or_payment_test generally applicable taxes are not taken into account that is are not payments from a nongovernmental person and are not payments in respect of property used for a private_business_use analysis private use test authority concedes that the private use test is met because the private use test is met the series a spf bonds will be private_activity_bonds if the private_security_or_payment_test is met private_security_or_payment_test as is the case with all of the spf bonds the series a spf bonds are payable from and secured_by state appropriations from the spf if amounts from the spf are insufficient authority will include in its budget a request for an appropriation from the sttf and the plr-119387-07 general fund of state to pay the debt service on the spf bonds amounts in the sttf including the spf consist of generally applicable taxes within the meaning of sec_1 e therefore the state appropriations are not private payments or security further the spf bonds are not secured_by the port facilities or any other privately used_property private shipping lines will pay to use the location a project for shipping their cargo under arrangements that give rise to private_business_use authority thus expects that nongovernmental persons will make payments in respect of property that is used for private_business_use property financed in part by the series a spf bonds and also by other spf bonds revenue bonds and equipment leases the amounts of these payments as reduced by sec_1_141-4 payments not to exceed use and sec_1_141-4 payments for operating_expenses are private payments under sec_1_141-4 private payments for_the_use_of property are allocated to the source or sources funding the property based on all the facts and circumstances and generally a payment is allocated to a source based upon the nexus between the payment and both the financed property and the source of funding however pursuant to sec_1_141-4 the same payments are not taken into account as both private security and private payments the bond resolution for the revenue bonds and the equipment leases requires that a portion of the gross operating revenues of the port facilities including those of the location a project fund operating_expenses of the port facilities and certain reserves leaving the net operating revenues the net operating revenues along with the reserves are pledged to pay the debt service on the revenue bonds and the equipment leases which are subordinate to the revenue bonds the revenues of the port facilities are thus both private payments and security as security for the revenue bonds and the equipment leases the net operating revenues and the reserves have a direct nexus to and are thus properly allocable to first the revenue bonds and then the equipment leases the bond resolution for the revenue bonds and the equipment leases also requires that the net operating revenues fund the maintenance reserve only the remaining amounts or the remaining net operating revenues are available to pay the debt service on the spf bonds and therefore to be allocated as payments to the spf bonds authority represents that it reasonably expects that the remaining net operating revenues allocable to the series a spf bonds will not exceed an amount that is percent of the debt service on the series a spf bonds accordingly authority expects that the private payments allocable to the series a spf bonds will not be in excess of the amounts permitted by sec_141 conclusion plr-119387-07 based solely on the facts described herein and representations made we conclude that the series a spf bonds will not meet the private_security_or_payment_test of sec_141 and that therefore the series a spf bonds will not be private_activity_bonds within the meaning of sec_141 we express no opinion as to whether the series a spf bonds will be private_activity_bonds if the actual amounts of the remaining net operating revenues allocable to the series a bonds exceed the amounts permitted by sec_141 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with a power_of_attorney on file with this office a copy of this letter is being sent to authority’s authorized representatives the ruling contained in this letter is based upon information and representations submitted by authority and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the materials submitted in support of the request for a ruling it is subject_to verification upon examination sincerely associate chief_counsel financial institutions and products by ________________________ johanna som de cerff senior technician reviewer branch
